Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 15-33 submitted on 2/16/20222 are pending for examination.  
Claims  32-33 are withdrawn. Claims 1, 15-31 examined before.

Subject matters of Claims 32-33 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the Claims 1, 15-31 and claims  32-33 is hereby withdrawn and claims  32-33 are hereby rejoined with Claims 1, 15-31 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
On 04/12/2022  Richard Osman agreed to amend claims 1, 22, 24-29, 31 and rejoin claims 32-33 to place the application on condition of allowance.
Claims 1 and 15-33 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given on  04/12/2022  by  Richard Osman.

EXAMINER’S AMENDMENT
Amend claims 1, 22, 24-29, 31 as follows:

Claim 1	Line 4, replace- functional peptide or protein - with- functional peptide or protein or enzyme-
Claim 22 	Line 1, replace- wherein- with- wherein further-..
Claim 24 	Line 1, replace- R group comprises a peptide- with- R group comprising the peptide is -.
Claim 25 	Lines 1-2, replace- R group comprises a protein domain- with- R group comprising the protein is –.
Claim 26 	Line 1, replace- R group comprises- with- R group comprising the protein is -.
Claim 27 	Lines 1-2, replace- claim 1, wherein the R group comprises a fluorescent protein selected- with- claim 26, wherein the fluorescent protein is selected -.

Claim 28 	Line 1, replace-  an enzyme- with-  the enzyme -.
Claim 29 	Lines 1-2, replace- claim 1, wherein  the R group comprises an enzyme selected- with-  claim 28, wherein  the enzyme is selected -.
Claim 31 	Line 1, replace- encapsulated in hydrogel or microgel- with-wherein the structure further encapsulated in a hydrogel or a microgel -.


The following is an examiner’s statement of reasons for allowance:
Applicants have made new three-dimensional, living, self-regenerative structure of predetermined geometry comprising a solidified print material comprising a biofilm of engineered Bacillus subtilis comprising a TasA-R protein, wherein TasA is the major biofilm matrix component protein of Bacillus subtilis, and R is a recombinant, heterologous functional peptide or protein or enzyme, wherein the TasA-R is secreted and self-assembled into an extracellular nano- architecture with a tunable physiochemical property as a function of the R group. Prior art does not anticipates or suggests three-dimensional, living, self-regenerative structure of predetermined geometry comprising a solidified print material comprising a biofilm of engineered Bacillus subtilis comprising a TasA-R protein, wherein TasA is the major biofilm matrix component protein of Bacillus subtilis, and R is a recombinant, heterologous functional peptide or protein or enzyme, wherein the TasA-R is secreted and self-assembled into an extracellular nano- architecture with a tunable physiochemical property as a function of the R group. Therefore three-dimensional, living, self-regenerative structure of predetermined geometry comprising a solidified print material comprising a biofilm of engineered Bacillus subtilis comprising a TasA-R protein, wherein TasA is the major biofilm matrix component protein of Bacillus subtilis, and R is a recombinant, heterologous functional peptide or protein or enzyme, wherein the TasA-R is secreted and self-assembled into an extracellular nano- architecture with a tunable physiochemical property as a function of the R group and method of using  or making said structure are novel and non-obvious. 

Thus Claims 1, and  15-33 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652